Citation Nr: 1122718	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for arthritis, variously claimed as rheumatoid and severe destructive arthritis; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right hip replacement; and if so, whether service connection is warranted.

3.  Entitlement to service connection for a left hand reconstruction.

4.  Entitlement to service connection for ankylosing spondylitis.

5.  Entitlement to service connection for a left hip replacement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto, that denied service connection for left hand reconstruction and left hip replacement and declined to reopen previously denied claims for service connection for ankylosis spondylitis (now claimed as severe destructive arthritis) and a right hip replacement.

In June 2010, the Veteran cancelled a scheduled videoconference with a Veterans Law Judge and did not request that the hearing be rescheduled.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Board notes that, in a February 1980 decision, the RO denied entitlement service connection for rheumatoid arthritis and a right hip replacement.  The Veteran did not perfect an appeal.  That decision is final and may be reopened only on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

Based on the September 2007 statement of the case, it appears that the RO implicitly reopened the claim for service connection for "ankylosis spondylitis, also claimed as severe destructive arthritis".  Still, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995).

Furthermore, it appears that the RO considered Veteran's January 2006 claim for service connection for severe destructive arthritis and ankylosis spondylitis to be a claim for the same disorder, although the basis of that determination is unclear.  Nevertheless, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Boggs v. Peake, 520 F.3d 1330 (2008).  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required).  As such, the claim for service connection for ankylosis spondylitis must be considered on a de novo basis and the Board is of the opinion that the issues as set forth on the title page most accurately represent the current status of the Veteran's claims.

This decision addresses only whether the evidence submitted is new and material regarding the claims for service connection for arthritis and a right hip replacement.  Because the claims are reopened, and development not yet complete, the remainder of the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  Consistent with the instructions below, VA will notify the Veteran of any further action that is required on his part.


FINDINGS OF FACT

1.  A February 1980 rating decision denied service connection for rheumatoid arthritis described as asymmetric arthritis, on the basis that there was no evidence that an arthritic disorder was incurred during active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.  

2.  The evidence associated with the claims file since the February 1980 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis now claimed as severe destructive arthritis.

3.  The February 1980 rating decision also denied service connection for a right hip replacement on the basis that there was no evidence that a right hip disorder was incurred during active military service, and a November 2000 rating decision confirmed and continued the RO's determination.  The Veteran was notified in writing of each determination and his appellate rights and did not perfect an appeal.  

4.  The evidence associated with the claims file since the November 2000 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disorder.


CONCLUSIONS OF LAW

1.  The February 1980 rating decision that denied service connection for rheumatoid arthritis and a right hip replacement, and the November 2000 rating decision that confirmed and continued the denial of service connection for a right hip replacement, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence presented since the February 1980 RO decision regarding service connection for arthritis, variously claimed as rheumatoid and severe deconstructive arthritis, and the November 2000 RO decision, regarding service connection for a right hip replacement, is neither cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the claims; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the Veteran.  Given that this decision reopens the claims of entitlement to service connection for arthritis, variously claimed as rheumatoid and severe destructive arthritis, and a right hip replacement, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II.  New and Material Evidence

A February 1980 rating decision denied the Veteran's claims of entitlement to service connection for rheumatoid arthritis and a right hip replacement on the basis that there was no evidence that the claimed disorders were incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105.

Upon review of additional medical evidence, a November 2000 rating decision confirmed and continued the previous denial of entitlement to service connection for a right hip replacement, finding that there was no evidence that the Veteran had a post-service right hip disorder that was incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.


Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation, new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claims was received in January 2006.  The evidence added to the record since the February 1980 rating decision (regarding service connection for arthritis) and the November 2000 rating decision (regarding a right hip replacement) includes VA and private medical records and statements, dated from 1979 to 2010 (some duplicative of those previously considered by the RO), and written statements from the Veteran in support of his claims.  

Amongst these new records is an August 2010 signed statement from E.M., M.D., a rheumatologist, who stated that, in August 1979, he initially treated the Veteran who was hospitalized in the San Juan VA Medical Center (VAMC) orthopedic ward and had severe bilateral knee swelling with pain and stiffness that kept him bedridden.  Dr. E.M. noted that, while in active duty [the Veteran] had symptoms of recurrent intermittent joint pain and was told he had "possible 'rheumatic fever'".  The Veteran's arthritic symtoms progressively worsened and caused deformities of both hands, and peripheral arthritis in his hips, neck, and back.  

Dr. E.M. stated that his initial assessment of the Veteran was that rheumatic fever was unlikely as it did not cause joint deformities and destruction.  The Veteran's arthritic condition deteriorated and necessitated reconstructive hand surgeries and bilateral hip replacements.  The rheumatologist stated that neither rheumatic fever nor rheumatoid arthritis caused the Veteran's problems.  According to Dr. E.M., in the 1980s, medical specialists identified a group of conditions named "seronegative spondyloarthropathies" that included ankylosing spondylitis and "perfectly" fit the Veteran.  The physician explained the basis for that determination.  Further, Dr. E.M. stated that he discussed the Veteran's case with other VA rheumatologists, who also agreed that his disease began on active service and was not recognized, as clear criteria were unavailable at that time.

The evidence added to the record since the February 1980 and November 2000 rating decisions is new, it tends to relate to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Since the previous denials were premised, in part, on a finding that there was no evidence that the Veteran had a post-service arthritic or right hip disorder due to service, the August 2010 signed statement from Dr. E.M., reflecting that the Veteran had ankylosing spondylitis, a form of seronegative spondyloarthropathy, that began during active service and was not recognized at that time, relates to an unestablished fact necessary to substantiate the claims.  Thus, new and material evidence has been submitted.  The issues of entitlement to service connection for a right hip replacement and arthritis, variously claimed as rheumatoid and severe destructive arthritis, are reopened.

Adjudication of the claims does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claims for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claims for service connection for arthritis, variously claimed as rheumatoid and severe destructive arthritis, and a right hip disorder, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.



ORDER

New and material evidence having been received, the claims of entitlement to service connection for arthritis, variously claimed as rheumatoid and severe destructive arthritis, and a right hip replacement, are reopened; to this extent only, the Veteran's claims are granted.


REMAND

The Veteran seeks entitlement to service connection for left and right hip replacements, left hand reconstruction, arthritis, variously claimed as rheumatoid and severe deconstructive arthritis, and ankylosis spondylitis.  He asserts that he had joint pain in service, and has evidently told examiners that service physicians thought he had rheumatic fever.  The Veteran contends that, in 1971, shortly after his discharge from active service, he sought VA medical treatment for joint pain that, in 1975, was diagnosed as arthritis.  His symtoms persisted and he underwent bilateral hip replacements, a left hand reconstruction, and was diagnosed with ankylosing spondylitis.  He has indicated that he is currently receiving treatment at the VAMC in San Juan.

Service treatment records show that, between June and September 1969, the Veteran was repeatedly treated for a viral syndrome.  

Post service, in February 1972, the Veteran was hospitalized by VA for treatment of left knee effusion.  In 1979, he was treated for arthritis of the right hip and, in December 1979, he underwent a total right hip replacement.

A February 1980 VA examination report indicates that the Veteran stated he went on sick call several times and was told he might have rheumatic fever.  Objectively, the Veteran walked with a crutch and his joints were normal aside from swelling of the proximal interphalangeal joint of his right middle finger.  Results of a bone scan performed in September 1979, showed changes compatible with inflammatory process involving the left middle finger, right wrist, right hip, and both knees.  The diagnosis was asymmetric arthritis most likely seronegative rheumatoid arthritis and right hip replacement.

Possible rheumatoid arthritis was noted in a July 1980 VA medical record.  A November 1990 VA medical record indicates that the Veteran was treated for another total right hip replacement in 1989, and a right femur fracture during surgery.

VA medical records reflect that left hand surgery was performed in May 1992.  An October 1990 VA medical record includes a diagnosis of ankylosing spondylitis and radiologic findings compatible with ankylosing spondylitis were noted in July 1993.  A left hip replacement was performed by VA in October 1993.  

A June 2001 VA outpatient record prepared by Dr. E.M., the rheumatologist, indicates that the Veteran's medical problems included ankylosing spondylitis, bilateral hip replacement, and reconstructive hand surgery.  Dr. E.M. stated that, in July 1979, he evaluated the Veteran who was diagnosed as having rheumatic fever on active duty, but after much treatment and study, there was no doubt that the diagnosis of rheumatic fever was questionable and in doubt.  According to the rheumatologist, seronegative spondyloarthritis with ankylosing spondylitis as its prototype was poorly recognized and it was well known years ago that rheumatic fever did not lead to severe and incapacitating disease such as the Veteran developed.   

In his August 2010 written statement, Dr. E.M., the former VA rheumatologist, stated that the Veteran's joint complaints and pathology were not caused by rheumatic fever or rheumatoid arthritis.  He and other VA rheumatologists agreed that the Veteran's condition was a seronegative arthropathy, namely ankylosing spondylitis, which began in active service and was not recognized because clear criteria were not available at that time.

In light of the Veteran's lay statements attesting to joint pain during service, the ankylosing spondylitis, bilateral hip replacements, and left-hand surgery, and Dr. E.M.'s suggestion that the ankylosing spondylitis was a seronegative arthropathy that began in active service but was not recognized because clear criteria were not available at that time, the Veteran should be afforded a VA examination to assess the nature and etiology of the left and right hip replacements, left hand reconstruction, ankylosing spondylitis, and arthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan for the period from August 2003 to the present and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for an appropriate VA examination performed by a rheumatologist to ascertain the nature and etiology of his right and left hip replacements, arthritic disorder(s), left hand reconstruction, and ankylosis spondylitis.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.

a. The examiner should offer diagnoses as they pertain to right and left hip replacements, arthritic disorder(s), left hand reconstruction, and ankylosis spondylitis, and an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right and left hip, left hand, and arthritic disorder(s), and ankylosis spondylitis disability had its clinical onset during the Veteran's period of service or within one year of discharge from active service in February 1971, or is otherwise related to such period of service.  If so, the examiner should render an opinion as to whether the Veteran's February 1972 VA hospitalization for treatment of left knee effusion represented the onset of his diagnosed disorder.

b. 	All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, and post-service diagnosis of right and left hip replacements, arthritic disorder(s), left hand reconstruction, and ankylosis spondylitis.  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. E.M. in August 2010 (to the effect that the Veteran's anklyosing spondylitis was a seronegative spondyloarthropathy that had its onset during active service but was not recognized as clear criteria for the disorder were unavailable at the time).

2.	After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


